Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The examiner recognizes that all original rejections made under 35 U.S.C. 112 (a), (b) and (f) previously stated for the original claims 1 and 7 are overcome by the amendments made by the applicant unless stated otherwise below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A detailed/updated rejection follows bellow.

Claim Objections
Claims 1 and 7 objected to because of the following informalities:  The word "at" is repeated in the final limitation of the claims in lines 12 and 10 respectively.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations of "a selector...," "an instructor...," and "a receiver..." are terms that lack enough written description in the Specification. Paragraphs [0048]-[0049] in the specification provide some insight into the structures of the features but lack sufficient disclosure to fully describe what is being claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 20120105256; hereinafter Hsieh, already of record), in view of Humphrey (US 20160342915; already of record), further in view of Dolan et al. (US 20180182181; hereinafter Dolan).
Regarding Claim 1,
Hsieh teaches
	A transport operation control apparatus that controls transport operation of a plurality of vehicles traveling a circuit in a single direction along a predetermined path while repeating stopping at each stop on the path, comprising: (Hsieh: Paragraph [0004], [0024]-[0025]; The disclosed bus route that is created by the determination module is a typical bus route which consists of a path for the bus to follow and multiple stops.)
	…
causes transmission to the selected vehicle of an instruction requesting the selected vehicle to restrict boarding, after the selected vehicle passes a stop at which the selected vehicle stops first subsequently to passing a starting point that is an exit of the depot and before the selected vehicle arrives at a next stop. (Hsieh: Paragraph [0028]-[0029])
Hsieh does not teach 
	a processor that selects any vehicle among the plurality of vehicles as a vehicle to return to a depot; and
	…
	wherein the instruction requesting the selected vehicle to restrict boarding includes an instruction requesting the selected vehicle to stop and allow a user to alight from the selected vehicle at at least one stop among stops from the next stop subsequent to the stop at which the selected vehicle stops first subsequently to passing the starting point that is the exit of the depot up to a last stop in a stopping order after the starting point.
However in the same field of endeavor, Humphrey teaches
a processor that selects any vehicle among the plurality of vehicles as a vehicle to return to a depot; and (Humphrey: Paragraph [0027], FIG. 6)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the controlling the transport operation of a plurality of vehicles of Hsieh with the selector of Humphrey for the benefit of increasing work site efficiency. (Humphrey: Paragraph [0001])
Hsieh, in view of Humphrey, does not teach
	wherein the instruction requesting the selected vehicle to restrict boarding includes an instruction requesting the selected vehicle to stop and allow a user to alight from the selected vehicle at at least one stop among stops from the next stop subsequent to the stop at which the selected vehicle stops first subsequently to passing the starting point that is the exit of the depot up to a last stop in a stopping order after the starting point.
	However in the same field of endeavor, Dolan teaches
	wherein the instruction requesting the selected vehicle to restrict boarding includes an instruction requesting the selected vehicle to stop and allow a user to alight from the selected vehicle at at least one stop among stops from the next stop subsequent to the stop at which the selected vehicle stops first subsequently to passing the starting point that is the exit of the depot up to a last stop in a stopping order after the starting point. (Dolan: Paragraph [0021]; The bus stop, as disclosed, allows passengers to board or get off the bus at any stop along the route.)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the controlling the transport operation of a plurality of vehicles and the processor of Hsieh and Humphrey with the bus stop of Dolan for the benefit of maintaining and growing ridership. (Dolan: Paragraph [0002])

Regarding Claim 2,
Hsieh, in view of Humphrey, and further in view of Dolan, teaches
	The transport operation control apparatus according to claim 1, wherein the instruction requesting the selected vehicle to restrict boarding includes a request to notify a user that the selected vehicle restricts boarding. (Hsieh: Paragraph [0027]-[0029])

Regarding Claim 3,
Hsieh, in view of Humphrey, and further in view of Dolan, teaches
The transport operation control apparatus according to claim 1, wherein the instructor transmits, to each stop at which the selected vehicle stops after the selected vehicle passes the stop at which the selected vehicle stops first subsequently to passing the starting point that is the exit of the depot, an instruction requesting the stop to notify a user that the selected vehicle restricts boarding. (Hsieh: Paragraph [0027]-[0029])

Regarding Claim 4,
Hsieh, in view of Humphrey, and further in view of Dolan, teaches
	The transport operation control apparatus according to claim 1, wherein the selector selects any vehicle among the plurality of vehicles as a vehicle to return to the depot, in order to reduce the number of the plurality of vehicles (Humphrey: Paragraph [0062]-[0063]) in service traveling a circuit along the path based on a predetermined transport operation schedule. (Humphrey: Paragraph [0015]; The vehicles travel along a set path from the shovels at the mine to the processing site. While working the vehicles will follow this path repeatedly while transporting mined materials from the shovels to the processing site. To keep a certain level of efficiency there is a set amount of time that the vehicle should take completing the task. If there is some sort of fault then it may lead to a delay in the over schedule of transporting materials which would cause the system to activate to rectify the situation.)
	The motivation to combine Hsieh and Humphrey is the same as stated for Claim 1 above.

Regarding Claim 6, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, in view of Humphrey, further in view of Dolan, and even further in view of Starns (US 20190204097; already of record).
Regarding Claim 5, 
Hsieh, in view of Humphrey, and further in view of Dolan, teaches
The transport operation control apparatus according to claim 1, wherein…
Hsieh, in view of Humphrey, and further in view of Dolan, does not teach
…wherein among the plurality of vehicles, the selector selects any vehicle having a charged capacity less than a threshold value as a vehicle to return to the depot. 
However in the same field of endeavor, Starns teaches
wherein among the plurality of vehicles, the selector selects any vehicle having a charged capacity less than a threshold value as a vehicle to return to the depot. (Starns: Paragraph [0116]-[0117])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the transport operation control apparatus of Hsieh, in view of Humphrey, and further in view of Dolan, with the selector of Starns for the benefit of operating a successful transportation service using autonomous vehicles. (Starns: Paragraph [0012])

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, in view of Starns and further in view of Dolan.
Regarding Claim 7,
Hsieh teaches
A vehicle that travels a circuit in a single direction along a predetermined path while repeating stopping at each stop on the path, comprising: (Hsieh: Paragraph [0004], [0024]-[0025]; The disclosed bus route that is created by the determination module is a typical bus route which consists of a path for the bus to follow and multiple stops.)
	…and receives a second instruction requesting the vehicle to restrict boarding from the transport operation control apparatus after the vehicle passes a stop at which the selected vehicle stops first subsequently to passing a starting point that is an exit of the depot and before the vehicle arrives at a next stop, (Hsieh: Paragraph [0027]-[0029])
	…
	a boarding restrictor that restricts boarding of the vehicle in response to the second instruction. (Hsieh: Paragraph [0029])
Hsieh does not teach
	a device that receives a first instruction requesting the vehicle to return to a depot from a transport operation control apparatus that controls transport operation of the vehicle,… 
However in the same field of endeavor, Starns teaches
a device that receives (Starns: Paragraph [0031]) a first instruction requesting the vehicle to return to a depot from a transport operation control apparatus that controls transport operation of the vehicle,… (Starns: Paragraph [0031], [0048]) 
wherein the second instruction requesting the vehicle to restrict boarding includes an instruction requesting the vehicle to stop and allow a user to alight from the vehicle at at least one stop among stops from the next stop subsequent to the stop at which the vehicle stops first subsequently to passing the starting point that is the exit of the depot up to a last stop in a stopping order after the starting point;
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the vehicle and boarding restriction of Hsieh with the request to return to the depot of Starns for the benefit of operating a successful transportation service using autonomous vehicles. (Starns: Paragraph [0012])
Hsieh, in view of Starns, does not teach
wherein the second instruction requesting the vehicle to restrict boarding includes an instruction requesting the vehicle to stop and allow a user to alight from the vehicle at at least one stop among stops from the next stop subsequent to the stop at which the vehicle stops first subsequently to passing the starting point that is the exit of the depot up to a last stop in a stopping order after the starting point;
However in the same field of endeavor, Dolan teaches
wherein the second instruction requesting the vehicle to restrict boarding includes an instruction requesting the vehicle to stop and allow a user to alight from the vehicle at at least one stop among stops from the next stop subsequent to the stop at which the vehicle stops first subsequently to passing the starting point that is the exit of the depot up to a last stop in a stopping order after the starting point; (Dolan: Paragraph [0021]; The bus stop, as disclosed, allows passengers to board or get off the bus at any stop along the route.)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the vehicle and boarding restriction of Hsieh with the request to return to the depot of Hsieh and Starns with the bus stop of Dolan for the benefit of maintaining and growing ridership. (Dolan: Paragraph [0002])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668